DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-6, 9, and 11-15 are objected to because of the following informalities:  
In claim 1 line 4, “the main” should be changed to --wherein the main--.
In claim 1 line 6, “the main” should be changed to --wherein the main--.
In claim 1 line 8, “the main” should be changed to --wherein the main--.
In claim 2 line 9, “the either end” should be changed to --both ends--.
In claim 3 lines 3-4, “and the soft-shell” should be changed to --and wherein the soft-shell--.
In claim 4 line 5, “the sleeve” should be changed to --wherein the sleeve--.
In claim 4 line 7, “the sleeve” should be changed to --wherein the sleeve--.
In claim 4 line 9, “the sleeve” should be changed to --wherein the sleeve--.
In claim 4 lines 9-10, “the single handles” should be changed to --the single handle--.
In claim 4 line 10, “the contents” should be changed to --contents--.
In claim 4 line 11, “the underside” should be changed to --wherein the underside--.
In claim 5 lines 10-11, “funnel walls extended” should be changed to --funnel walls extending--.
In claim 5 line 11, “lining;” should be changed to --lining; and--.

In claim 5 line 13, “in wards” should be changed to --inwards--.
In claim 6 line 4, “the add-on” should be changed to --wherein the add-on--.
In claim 9 line 3, “soft-shell” should be changed to --soft-shell cover--.
In claim 11 line 4, “the main” should be changed to --wherein the main--.
In claim 11 line 6, “the main” should be changed to --wherein the main--.
In claim 11 line 8, “the main” should be changed to --wherein the main--.
In claim 12 line 9, “the either end” should be changed to --both ends--.
In claim 13 lines 10-11, “funnel walls extended” should be changed to --funnel walls extending--.
In claim 13 line 11, “lining;” should be changed to --lining; and--.
In claim 13 line 12, “walls extending out of the inner lining incorporate” should be changed to --walls extend out of the inner lining and incorporate--.
In claim 13 line 13, “in wards” should be changed to --inwards--.
In claim 14 line 5, “the sleeve” should be changed to --wherein the sleeve--.
In claim 14 line 7, “the sleeve” should be changed to --wherein the sleeve--.
In claim 14 line 9, “the sleeve” should be changed to --wherein the sleeve--.
In claim 14 lines 9-10, “the single handles” should be changed to --the single handle--.
In claim 14 line 10, “the contents” should be changed to --contents--.
In claim 14 line 11, “the underside” should be changed to --wherein the underside--.
In claim 15 lines 3-4, “and the soft-shell” should be changed to --and wherein the soft-shell--.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the top" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the top" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3, 9, and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2016/0129292 (Stroup).
Regarding claim 1, Stroup discloses a modular handheld weight training apparatus and closure system (FIG. 3), comprising: 
a main cylindrical bag 130 constructed from a pliable material and accessible from a top section (each tube 130 has an accessible end 134 that can be interpreted as part of the top section - para 0027, FIG. 3); 
the main cylindrical bag 130 incorporates a single handle 136 located on the top that runs at its midsection (FIG. 3); 
the main cylindrical bag 130 opens partially from the top section for placement of an inner lining and/or a prepackaged packet (accessible end 134 includes an inner hook-and-loop fabric closure 138 to allow for the tube 130 to be filled with sand, cat litter, or a material to provide weight - paras 0026-0027, FIG. 3); and 
the main cylindrical bag 130 integrates a series of fasteners 138 for securing contents within the main cylindrical bag (paras 0026-0027, FIG. 3).
Regarding claim 3, Stroup teaches the modular handheld weight training apparatus and closure system of claim 1, and further discloses a soft-shell cover 102 that is inserted over the main cylindrical bag (tubular body 102 is inserted over each of the tubes 130 - FIG. 3, para 0026); and the soft-shell cover 102 is secured in place using integrated fasteners 108 (para 0022, FIG. 3).
Regarding claim 9, Stroup teaches the modular handheld weight training apparatus and closure system of claim 1, and further discloses a designated area on the soft-shell 102 for incorporating a fastening fabric that displays information (body 102 may include hook-and-loop fabric areas so that insignia or other group indicia may be easily attached to the workout bag assembly 102 - para 0022).
Regarding claim 11, Stroup discloses a modular handheld weight training apparatus and closure system (FIG. 3), comprising: 
a main cylindrical bag 130 constructed from a pliable material and accessible from a top section (each tube 130 has an accessible end 134 that can be interpreted as part of the top section - para 0027, FIG. 3); 
the main cylindrical bag 130 incorporates a single handle 136 located on the top that runs at its midsection (FIG. 3); 
the main cylindrical bag 130 opens partially from the top section for placement of an inner lining and/or a prepackaged packet (accessible end 134 includes an inner hook-and-loop fabric closure 138 to allow for the tube 130 to be filled with sand, cat litter, or a material to provide weight - paras 0026-0027, FIG. 3); and 
the main cylindrical bag 130 integrates a series of fasteners 138 for securing contents within the main cylindrical bag (paras 0026-0027, FIG. 3).

Allowable Subject Matter
Claims 2, 4-8, 10, and 12-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784